Citation Nr: 0011836	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  99-02 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from May 1971 to June 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for a back disorder.


FINDING OF FACT

The record contains no competent medical evidence that the 
veteran's current disability from a back disorder is related 
to any disease or injury he incurred during his active 
military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for a 
back disorder is not well grounded.  Where a claim is not 
well grounded it is incomplete, and VA is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in its notice of the 
rating decision dated in April 1998 and in the statement of 
the case.

The medical records contained in the claims folder indicate 
that the veteran has current disability from a back disorder.  
In a letter dated in March 1995, a private physician stated 
that the veteran gave a history of injuring his back while 
working at a hospital in December 1992.  His symptoms were 
diagnosed as a disc herniation at the interspace between the 
fifth lumbar and first sacral vertebrae (L5-S1).  He 
underwent surgery in July 1993 for a left L5-S1 hemi-
semilaminotomy.  However, the veteran continued to experience 
radicular pain.  The physician who authored the March 1995 
letter reported a current diagnosis of status post lumbar 
laminectomy with degenerative disc disease and radiculopathy.  
The physician expressed his opinion that the veteran was 100 
percent disabled.  More recently dated records of private 
medical treatment show that the veteran has continued to have 
disability associated with his low back disorder.  However, 
such records do not indicate that there is any relationship 
between the veteran's current back disability and any disease 
or injury he incurred during his active military service.

The veteran has asserted in his notice of disagreement and VA 
Form 9 that his back disorder is related to back injuries he 
claims he sustained during his active military service.  
Service medical records show that the veteran was treated in 
July 1971 after he slipped and fell in a shower landing on 
the right side of his back.  His complaint was of sharp pain 
in his lower back on the right side.  An examiner noted pain 
in the right sacroiliac joint and along the iliac crest.  X-
rays were negative.  The examiner noted an impression of soft 
tissue injury.  Another examiner noted an impression of 
muscle strain.  The veteran sought treatment for low back 
pain again in January 1972 after lifting a heavy object.  An 
examination was negative except for mild muscle spasm in the 
lumbosacral area.  During follow-up treatment one week later, 
the same examiner noted that the veteran was "getting back 
to normal."  Subsequently dated service medical records do 
not show any further complaints, diagnoses, or treatment of a 
back disorder.  When the veteran was hospitalized in April 
1972, a physical examination was unremarkable.  A June 1972 
report of the veteran's examination for separation from 
service contains no indication of significant or interval 
history nor any diagnosis or defect.  An examiner indicated 
that the veteran's spine and other musculoskeletal anatomy 
were clinically normal.

It appears from the record that the veteran developed a back 
disorder many years after his separation from service.  It is 
noteworthy that the onset of his current symptoms was after 
an injury in December 1992.

The Board has considered the veteran's assertions that his 
current low back disability is related to in-service back 
injuries.  However, in the absence of evidence that he has 
the expertise to render an opinion about the etiology of his 
back disorder, such assertions are afforded no probative 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
His assertions about what he has been told by his doctors are 
deemed to be too attenuated and inherently unreliable to 
constitute the medical evidence which is required to support 
a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The Board has thoroughly reviewed the entire record and finds 
no competent medical evidence which indicates that the 
veteran's current disability from a back disorder is related 
to any disease or injury he incurred during his active 
military service.  As the third element of the Caluza 
analysis is unsatisfied, the Board concludes the claim is not 
well grounded.


ORDER

Service connection for a back disorder is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

